         Case 1:21-cv-06182-PGG Document 13 Filed 07/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HIU NGAI MA,

                           Plaintiff,
                                                                      ORDER
             - against -
                                                                21 Civ. 6182 (PGG)
SONG WANG and JIAN XIAO,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               In response to a July 21, 2021 order directing Plaintiff Hiu Ngai Mai to

demonstrate why this Court has in personam jurisdiction over Defendants (Dkt. No. 9), Plaintiff

filed a supplemental brief asserting, inter alia, that the Court may exercise in rem and quasi in

rem jurisdiction over the shares that Plaintiff seeks to enjoin from transfer pending the outcome

of an ongoing arbitration in Beijing. (Dkt. No. 10)

               “It is well settled that any exercise of quasi in rem jurisdiction ‘must meet the

“minimum contacts” standards set forth in International Shoe Co. v. Washington, 326 U.S. 310

(1945), and its progeny.’” Orient Overseas Container Line v. Kids Int’l Corp., No. 96 CIV. 4699

(DLC), 1998 WL 531840, at *5 (S.D.N.Y. Aug. 24, 1998). Plaintiff contends that Defendant

Jian Xiao1 has “minimum contacts” with New York by virtue of his actions “directing and

defrauding the New York-based transfer agent in an effort to sell the shares on NYSE, and

‘hence expects to benefit from this forum’s laws protecting [the shares].’” (Pltf. Supp. Br. (Dkt.

No. 10) at 15-16) In support of this argument, Plaintiff cites In re Joint E. & S. Dist. Asbestos



1
  Plaintiff is “amenable to [Wang’s] dismissal without prejudice pending the arbitration, when
he would be subject to an enforcement proceeding here.” (Pltf. Supp. Br. (Dkt. No. 10) at 11
n.2)
         Case 1:21-cv-06182-PGG Document 13 Filed 07/26/21 Page 2 of 2




Litig., 129 B.R. 710, 799 (E.D.N.Y. 1991), vacated, 982 F.2d 721 (2d Cir. 1992), opinion

modified on reh’g, 993 F.2d 7 (2d Cir. 1993), where the court exercised in rem and quasi in rem

jurisdiction over a trust for personal injuries related to asbestos exposure. The trust had been

created pursuant to a bankruptcy proceeding in the Eastern District of New York and was

governed by New York law. Jurisdiction was premised on the absent class members’ contact

with the forum to recover funds from the trust.2

               Here, Xiao – who resides in China – directed an Arizona-based law firm to issue a

Rule 144 opinion in support of the resale of shares of stock registered with a New York-based

transfer agent. These actions are not analogous to injured class members seeking to recover

funds from a court-created trust. Plaintiff must submit additional case law in support of

Plaintiff’s jurisdictional arguments.

               Plaintiff also argues that the “Court may assert jurisdiction over actions to enforce

judgments that touch upon assets within its jurisdiction.” (Pltf. Supp. Br. (Dkt. No. 10) at 16)

However, there is no judgment in this case, as the arbitration is currently pending. (Pet. (Dkt.

No. 1) at 7) Plaintiff will supplement Plaintiff’s application with case law demonstrating that

this Court may exercise jurisdiction in the context of an ongoing arbitration.

               Any further submission will be made by August 2, 2021 at 5:00 p.m.

Dated: New York, New York
       July 26, 2021




2
  Although the lower court’s opinion was vacated on other grounds, “the Second Circuit
agree[d] . . . that . . . [t]he Trial Courts are fully entitled to exercise [in rem and quasi in rem]
jurisdiction over the beneficiaries of a trust created in New York, pursuant to the authority of a
Southern District bankruptcy court.” In re Joint E. & S. Dist. Asbestos Litig., 982 F.2d 721, 735
(2d Cir. 1992).
                                                   2
